United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-41122
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HOWARD HARRY HANSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-00-CR-93-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Howard Harry Hanson (“Hanson”), federal prisoner # 07330-

079, appeals the district court order denying his motion to

compel the Government to file a FED. R. CRIM. P. 35(b) motion.

Hanson argues that the Government breached the plea agreement and

that the district court abused its discretion in failing to

question the Government regarding the representations contained

in the plea agreement.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41122
                                -2-

     With limited exceptions, a motion for reduction of sentence

for substantial assistance must be filed by the Government within

one year after the sentence was imposed.   FED. R. CRIM. P. 35(b).

Hanson filed his motion nearly two years after his sentence was

imposed and does not assert that the exceptions to this rule

apply.   See United States v. Mitchell, 964 F.2d 454, 461 (5th

Cir. 1992).   Furthermore, the plea agreement upon which Hanson

relies made no representations regarding a FED. R. CRIM. P. 35(b)

motion and the district court cannot compel the Government to

file one.   See United States v. Amaya, 111 F.3d 386, 387 n.2, 388

(5th Cir. 1997).

     AFFIRMED.